DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide pin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the same inclination" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bevels" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the three bevels’.
Claim 4 recites the limitation "the other bevels" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites ‘greater than’ but it is unclear what property of the bevel this is meant to refer to.
Claim 14 recites ‘larger than’ but it is unclear what property of the bevel this is meant to refer to.
Claim 14 recites ‘one bevel’ after reciting ‘three bevels’, making it unclear if the ‘one bevel’ is part of the ‘three bevels’ or not. Examiner notes this should read ‘one bevel of the three bevels’.
Claim 14 recites the limitation "the other two bevels" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plishka (US 2003/0212343).
Regarding claim 1, Plishka teaches a perforating assembly (Abstract), comprising: 
an outer sleeve (23); and 
a rod (4) being suitable for sliding in the outer sleeve (Figure 2; Paragraph 0023), the rod comprising a longitudinal hole (8) that is centered relative to a longitudinal axis of the rod (Figures 4 and 6); 
wherein a distal end of the rod comprises a perforating tip (elements 3 or 9), the perforating tip comprising three cutting edges, wherein the three cutting edges form a cutting tip on an edge of the longitudinal hole (Figures 3-4 and 6).
Regarding claim 2, Plishka teaches wherein the longitudinal hole extends from the distal end to a proximal end of the rod (Figure 6).
Regarding claim 9, Plishka teaches wherein the perforating assembly is configured to penetrate bone (Paragraph 0003).
Regarding claim 10, Plishka teaches wherein the outer sleeve comprises a cutting edge (Paragraph 0028; ‘outer cannula 23 is illustrated as having a Sharp beveled end 24’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plishka (US 2003/0212343) as applied to claim 1 above in view of Masseglia et al. (US 2008/0243163).
Regarding claim 3, Plishka is silent on the three bevels with the same inclination. Masseglia teaches wherein the perforating tip comprises three bevels having the same inclination (Paragraphs 0011 and 0028-0030; Figures 2-3 and 5). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Masseglia because it permits a very effective perforation that is very easy to use and safe to handle (Paragraph 0005 of Masseglia).
Regarding claim 4, Plishka is silent on the greater bevel. Masseglia teaches wherein one of the bevels is greater than the other bevels (Paragraphs 0011 and 0028-0030; Figures 2-3 and 5). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Masseglia because it permits a very effective perforation that is very easy to use and safe to handle (Paragraph 0005 of Masseglia).
Claim(s) 5-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plishka (US 2003/0212343) as applied to claim 1 above in view of Miller (US 2009/0204024).
Regarding claim 5, Plishka is silent on the connector of the outer sleeve. Miller teaches wherein the outer sleeve comprises a connector (Paragraphs 0062 and 0065; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Regarding claim 6, Plishka is silent on the connector releasably coupled to a drill. Miller teaches wherein the connector is configured to releasably couple to a drill (Paragraphs 0038 and 0040). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Regarding claim 7, Plishka is silent on the connector releasably coupled to the rod. Miller teaches wherein the connector is configured to releasably couple to the rod (Paragraphs 0062 and 0065; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Regarding claim 8, Plishka teaches wherein the connector is configured to releasably couple to a manual handle (Paragraphs 0022-0023).
Regarding claim 12, Plishka is silent on the stopper. Miller teaches wherein the rod comprises a stopper (Paragraphs 0062 and 0065; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Regarding claim 13, Plishka is silent on the connector coupled to a stopper. Miller teaches wherein the outer sleeve comprises a connector that is configured to couple to the stopper (Paragraphs 0062 and 0065; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plishka (US 2003/0212343) as applied to claim 1 above in view of Hatch (US Patent No. 8603124).
Regarding claim 11, Plishka is silent on the rod sliding on a guide pin. Hatch teaches wherein the rod is configured to slide on a guide pin (Column 8, Lines 6-14). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Hatch because it allows for access with minimum injury to the patient (Column 8, Lines 6-14 of Hatch). 
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plishka (US 2003/0212343) in view of Masseglia et al. (US 2008/0243163) and Hatch (US Patent No. 8603124).
Regarding claim 14, Plishka teaches a perforating assembly (Abstract), comprising: 
an outer sleeve (23); and 
a rod (4) being suitable for sliding in the outer sleeve (Figure 2; Paragraph 0023), the rod comprising a longitudinal hole (8) that is centered relative to a longitudinal axis of the rod (Figures 4 and 6), wherein a distal end of the rod comprises a perforating tip (elements 3 or 9), the perforating tip comprising three bevels (Figures 3-4 and 6), 
Plishka is silent on one bevel being larger.
Masseglia teaches wherein one bevel is larger than the other two bevels so as to form a cutting tip located on an edge of the longitudinal hole (Paragraphs 0011 and 0028-0030; Figures 2-3 and 5). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Masseglia because it permits a very effective perforation that is very easy to use and safe to handle (Paragraph 0005 of Masseglia).
Plishka is silent on the rod sliding on a guide pin.
Hatch teaches wherein the rod is configured to slide on a guide pin (Column 8, Lines 6-14).
It would have been obvious to one of ordinary skill in the art to have modified Plishka with Hatch because it allows for access with minimum injury to the patient (Column 8, Lines 6-14 of Hatch).
Regarding claim 17, Plishka teaches wherein the outer sleeve comprises a connector that is configured to releasably couple to a manual handle (Paragraphs 0022-0023).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plishka (US 2003/0212343) in view of Masseglia et al. (US 2008/0243163) and Hatch (US Patent No. 8603124) as applied to claim 14 above in further view of Miller (US 2009/0204024).
Regarding claim 15, Plishka is silent on the connected coupled to a drill. Miller teaches wherein the outer sleeve comprises a connector that is configured to releasably couple to a drill (Paragraphs 0038 and 0040). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Regarding claim 16, Plishka is silent on the connector coupled to the rod. Miller teaches wherein the outer sleeve comprises a connector that is configured to releasably couple to the rod (Paragraphs 0062 and 0065; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Plishka with Miller because this type of luer type connection is known in the art and further because Miller allows for this type of connector (Paragraph 0057) and because it allows for access with minimum trauma to a patient while allowing for sufficient removal of material (Paragraph 0011 of Miller).
Allowable Subject Matter
Claims 18-20 are allowed.
Below is a possible rejection for claim 18 using the prior art above but given the elements being a method claim and the steps being claimed in the order they are, it would not be obvious to make this combination in light of the disclosures of the prior art without the benefit of hindsight reasoning. Thus as there is no motivation to combine the references, claims 18-20 are allowable over the prior art.
Regarding claim 18, Plishka teaches a method of perforating bone (Abstract; Paragraph 0006), comprising: 
Hatch teaches inserting a guide pin into a patient (Column 8, Lines 6-14); 
inserting a perforating assembly along the guide pin (Column 8, Lines 6-14); 
It would have been obvious to one of ordinary skill in the art to have modified Plishka with Hatch because it allows for access with minimum injury to the patient (Column 8, Lines 6-14 of Hatch). Hatch (US Patent No. 8603124)
Plishka teaches wherein the perforating assembly (Abstract) comprises: 
an outer sleeve (23); and 
a rod (4) being suitable for sliding in the outer sleeve (Figure 2; Paragraph 0023), the rod comprising a longitudinal hole (8) that is centered relative to a longitudinal axis of the rod (Figures 4 and 6); 
wherein a distal end of the rod comprises a perforating tip (elements 3 or 9), the perforating tip comprising three cutting edges, wherein the three cutting edges form a cutting tip on an edge of the longitudinal hole (Figures 3-4 and 6); and 
Miller teaches rotating the perforating assembly (Paragraphs 0038 and 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791